        Case 2:20-cv-01097-DMC Document 9 Filed 10/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID SAMPSON HUNTER,                                No. 2:20-CV-1097-DMC-P
12                         Petitioner,
13               v.                                        ORDER
14    SACRAMENTO SUPERIOR COURT,
15                         Respondent.
16

17                    Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is Petitioner’s motion for

19   leave to proceed in forma pauperis (ECF No. 7). Petitioner has submitted the affidavit required

20   by 28 U.S.C. § 1915(a) showing that Petitioner is unable to prepay fees and costs or give security

21   therefor.

22                    Accordingly, IT IS HEREBY ORDERED that Petitioner’s motion for leave to

23   proceed in forma pauperis (ECF No. 7) is granted.

24

25

26   Dated: October 19, 2020
                                                              ____________________________________
27                                                            DENNIS M. COTA
28                                                            UNITED STATES MAGISTRATE JUDGE
                                                          1
